ZEL M. FISCHER, Judge,
dissenting.
I dissent and would make the writ of prohibition absolute.
Prohibition is the appropriate civil remedy to restrain civil action for lack of jurisdiction. State ex rel. Dilliard’s, Inc. v. Ohmer, 190 S.W.3d 570, 572 (Mo.App.2006) (citing State ex rel. SSM Health Care St. Louis v. Neill, 78 S.W.3d 140, 142 (Mo. banc 2002)). Historically, this Court has ruled that “improper venue is a fundamental defect, a court that acts when venue is improper acts in excess of its jurisdiction.” Neill, 78 S.W.3d at 142. When venue was improper, therefore, a writ of prohibition would be issued to bar the trial court from taking any further action, except to transfer the case to a proper venue. Id.
After this Court’s opinion in State ex rel. DePaul Health Center v. Mummert, 870 S.W.2d 820 (Mo. banc 1994), venue was not considered “jurisdictional.” But this Court always has considered issuance of a writ of prohibition to be the proper remedy when a trial court failed to exercise its ministerial duty to transfer venue to a county where venue is proper.1
*368Here, as in all cases where venue is improper, the trial court’s only option was to transfer this case. Rule 51.045(a) states, “An action brought in a court where venue is improper shall be transferred to a court where venue is proper if a motion for such transfer is timely filed.” (emphasis added). Section 508.012, RSMo Supp. 2008, as the majority argues, does not give the trial court authority to cure a venue defect and add an additional party. Section 508.012 presupposes that venue is proper and then contemplates that the addition or removal of a party could alter the analysis based on § 508.010 and that a judge would then have the authority to order transfer to a proper venue. (The clear intent of this legislation was to combat pretensive joinder, which the parties agree is not an issue in this case.) Nothing in § 508.012 empowers a court to act in excess of its authority when this Court’s rule provides if a case is filed in an improper venue, it shall be transferred.
The analysis in Dilliard’s controls this case. In Dilliard’s, the plaintiff filed an action in St. Louis City Circuit Court that included allegations of civil rights violations that occurred in St. Louis County. 190 S.W.3d at 571-73. By statute, the civil rights allegations were required to have been filed in St. Louis County, not St. Louis City. Id. at 572. The court in Dilli-ard’s read Rule 51.045(a) and correctly held that the trial court had no authority to allow the plaintiff to amend the pleadings and that the trial court’s only permissible action was to grant transfer to a proper venue. Id. at 573.
The same should be true here. Because venue was improper in Jackson County, and a timely motion to transfer venue was filed, the trial court’s only option was to transfer venue to St. Louis County. In failing to grant a writ of prohibition, this Court allows the trial court to act in excess of its authority.
This writer concedes the principal opinion may offer a more practical approach in light of the legislature’s enactment of § 508.012, which, for the first time in Missouri jurisprudence, creates a “wait and see approach” to venue. Nevertheless, an orderly system of justice requires the litigants, attorneys, and trial courts of this state to be able to rely on this Court to follow its own rules, and when the rule uses the word “shall,” it should mean “shall.”2

. Direct appeal after completion of a jury trial historically has not been considered an adequate remedy to address improper venue. Venue issues were considered jurisdictional, therefore, for purposes of using the extraordinary writs of prohibition and mandamus. State ex rel. City of Jennings v. Riley, 236 S.W.3d 630 (Mo. banc 2007); State ex rel. Riordan v. Dierker, 956 S.W.2d 258 (Mo. banc 1997); State ex rel. Highway Comm’n of Mo. v. Curtis, 365 Mo. 447, 283 S.W.2d 458 (1955); State ex rel. Bixman v. Denton, 128 Mo.App. *368304, 107 S.W. 446 (1908); State ex rel. Lloyd v. Clayton, 34 Mo.App. 563 (1889).


. If a majority of this Court thinks that it is good policy to give trial courts discretion to make venue a moving target to the date of trial (as apparently the legislature does in some instances by the enactment of § 508.012), the matter should be referred to the Civil Rules Committee for consideration. The strategy to the game called "forum shopping” will reach a new high.